Citation Nr: 0016270	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for hearing loss.  

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1957.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking hearing 
loss to active service.

2.  There is no competent medical evidence linking tinnitus 
to active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded. 38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  To establish service 
connection, the veteran carries the burden of "submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded".  38 
U.S.C.A. § 5107(a).  A well-grounded claim is one that is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  For a claim to be well grounded, there 
must be (1) competent medical evidence of a nexus between the 
in- service disease or injury and the current disability; (2) 
lay or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  In cases in which 
a veteran served for 90 days or more during a period of war 
or after January 1, 1947, service connection may be presumed 
for certain diseases, including sensorineural hearing loss, 
which manifest to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (1999).  

The veteran claims that he has hearing loss and tinnitus that 
began during service and are gunfire during training and on 
board ship and from an automobile accident he suffered from 
in 1955.  He claims that a test for hearing when he was 
separated from active service was not complete, as it was 
just someone whispering, and "he was not good at that."  

There are no service medical records indicating a diagnosis 
or treatment for hearing loss. 

On a VA examination in February 1957, the veteran's hearing 
status was termed "ok."  

There was no subsequent complaint, finding or diagnosis of 
hearing loss or tinnitus until the veteran's claim received 
in 1997.  

A private Belltone audiogram dated in March 1997 had been 
received, but it has not been medically interpreted.  

The above evidence shows that the veteran did not display any 
hearing loss until the audiogram in March 1997, if then, and 
did not complain of tinnitus until his 1997 claim.  None of 
the records of post-service treatment includes a medical 
opinion relating any hearing loss and/or tinnitus to his 
period of active duty service.  The Board cannot rely solely 
on the statements of the veteran because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In consideration of the 
foregoing, the Board finds that the veteran has failed to 
meet his burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for either hearing 
loss or tinnitus.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.  

The Board recognizes that the issues are being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that this claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for tinnitus is denied.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



